Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 10/23/2020, Applicant amended claims 1, 4, 6-9, 14, 19-22 and 28, added new claims 27-28 and canceled claims 3 and 16.  Therefore claims 1-2, 4-10, 12-15, 17-23 and 25-28 are pending.

Response to Arguments.
Applicant’s arguments, see Remarks, filed 10/23/2020, with respect to the rejection(s) of claim(s) 1-26 under 35 USC 102 have been fully considered but are moot in view of new grounds of rejection..
Allowable Subject Matter
The indicated allowability of claim 6-7, 13, 19-20 and 26 is withdrawn in view of the newly discovered reference(s) to Kazmi et al. (USP 10,212,659 B2) and Lau et al (US Pub. 2019/0028966 A1).  Rejections based on the newly cited reference(s) follow.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazmi et al. (USP 10,212,659 B2)(hereinafter Kazmi).
Regarding claim 1, Kazmi discloses a method  for wireless communications by a user equipment (UE), (Kazmi, Title, Abstracts, a method of operation of a User Equipment device (UE) is disclosed; Col. 14, Lines 19-21; The UE herein can be any type of wireless device capable of communicating with a network node or another UE over radio signals.)
Kazmi, Col. 5, Lines 21-25; The multi-level discontinuous activity configuration is associated with a first level and a second level of discontinuous activity configuration. the method of operation of the UE comprises obtaining a configuration of the first level of a multi-level discontinuous activity…; Col. 5, Lines 34-40; …the UE is enabled to adapt its activity under multi-level discontinuous activity configuration to, e.g., meet predefined requirements for a wide range of combinations of multi-level discontinuous activity configurations (e.g., very long enhanced Discontinuous Reception (eDRX) configurations and very short Discontinuous Reception (DRX) configurations; Col. 6, Lines4-11; the at least one predefined requirement comprise at least one of: a physical layer measurement period, a measurement reporting delay, Col. 16, Lines 16-19; the method of operation of a UE (e.g., the UE 18) comprises: obtaining at least one enhanced Discontinuous Reception)
the parameters including at least: first minimum period (Pmin) and maximum period (Pmax) parameters for reporting first sensor data for a first sensor application of the plurality of sensor applications by the UE to a server; (Kazmi, Col. 16, Lines 47-53; the new requirements for eDRX may apply when one or more conditions are met, e.g., any one or more of: 
threshold1<teDRX and/or teDRX<threshold2,
eDRX /tDRX and/or teDRX /tDRX <threshold4, 
threshold5< TeDRX and/or TeDRX <threshold6,
 threshold7< TeDRX /TDRx and/or TeDRX /TDRx <threshold8)
and second Pmin and Pmax parameters, different than the first Pmin and Pmax parameters, (Kazmi, Col. 15, Lines 49-53; scenarios are assumed with at least one first and one second time interval, where the first time interval comprises longer discontinuous activity cycles (e.g., T.sub.eDRX), and the second time interval comprises shorter discontinuous activity cycles (e.g., T.sub.DRX), 
for reporting second sensor data for a second sensor application of the plurality of sensor applications by the UE to the server; (Kazmi, Col. 16, Lines 47-53; the new requirements for eDRX may apply when one or more conditions are met, e.g., any one or more of: 
threshold1<teDRX and/or teDRX<threshold2,
threshold3< teDRX /tDRX and/or teDRX /tDRX <threshold4, 
threshold5< TeDRX and/or TeDRX <threshold6,
 threshold7< TeDRX /TDRx and/or TeDRX /TDRx <threshold8)
adjusting at least one of the first or second Pmin and Pmax parameters to synchronize the first and second Pmin and Pmax parameters; (Kazmi, Abstract; adapting at least one procedure related to the configuration of the first level of the multi-level discontinuous activity and/or at least one parameter in the configuration of the first level of the multi-level discontinuous activity.; Col. 9, Lines 4-7; the configuration of the first level of the multi-level Col. 12, Lines 25-28; adapting the one or more parameters comprises configuring at least one of: teDRX, tDRX, TeDRX, and TDRx such that one or more conditions are satisfied.)
 sampling the sensor data comprising the first sensor data and the second sensor data from a plurality of sensors associated with at least the first sensor application and the second sensor application; (Kazmi, Col. 6, Lines 20-24; the multi-level discontinuous activity comprises adapting a length of a measurement sample for the measurement and/or a measurement sampling rate for the measurement as a function of the first cycle length for the first level of the multi-level discontinuous activity. Col. 7, Lines 36-45; adapting the at least one procedure related to the configuration of the first level of the multi-level discontinuous activity comprises adapting an intra-frequency measurement procedure. In some embodiments, adapting the intra-frequency measurement procedure comprises adapting the intra-frequency measurement procedure such that a measurement requirement for the intra-frequency measurement procedure is equal to 1 times a second cycle length for the second level of the multi-level discontinuous activity configured for the UE for any cycle length in a predefined set of cycle lengths for the second level of the multi-level discontinuous activity; Col. 16, the procedure in the UE may comprise adapting the length of the measurement sample and/or the measurement sampling rate as a function of the eDRX cycle to ensure the UE meets one or more predefined requirements)
and coordinating the reporting and the sampling the sensor data with one or more reduced power state on periods of the UE. (Kazmi, Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration9; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX and eDRX cycle configuration in at least one scenario in the Multi-Level Discontinuous Activity Configuration section above)
Regarding claim 2, Kazmi discloses the method of claim 1, wherein the one or more reduced power state on periods comprise at least one of: power savings mode (PSM) on periods or enhanced discontinuous reception (eDRX) on periods. (Kazmi, Col. 5, Lines 21-40; the UE is enabled to adapt its activity under multi-level discontinuous activity configuration to, e.g., meet predefined requirements for a wide range of combinations of multi-level discontinuous activity configurations (e.g., very long enhanced Discontinuous Reception (eDRX) configurations and very short Discontinuous Reception (DRX) configurations; Col. 16, Lines 16-19; the method of operation of a UE (e.g., the UE 18) comprises: obtaining at least one enhanced Discontinuous Reception
Regarding claim 8, Kazmi discloses the method of claim 1, wherein coordinating the reporting and the sampling comprises controlling when a controller wakes up to sample data, based on when the sampled sensor data can be bundled in a report with other sensor data. (Kazmi, Col. 6, Lines 20-24; the multi-level discontinuous activity comprises adapting a length of a measurement sample for the measurement and/or a measurement sampling rate for the measurement as a function of the first cycle length for the first level of the multi-level discontinuous activity. Col. 7, Lines 36-45; In some embodiments, adapting the intra-frequency measurement procedure comprises adapting the intra-frequency measurement procedure such that a measurement requirement for the intra-frequency measurement procedure is equal to 1 times a second cycle length for the second level of the multi-level discontinuous activity configured for the UE for any cycle length in a predefined set of cycle lengths for the second level of the multi-level discontinuous activity; Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration9; Col. 16, Lines 40-44; the procedure in the UE may comprise adapting the length of the measurement sample and/or the measurement sampling rate as a function of the eDRX cycle to ensure the UE meets one or more predefined requirement; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX )
Regarding claim 14, Kazmi discloses an apparatus for wireless communications, comprising: means for receiving a configuration of parameters for reporting sensor data for a plurality of sensor applications, (Kazmi, Figs. 8 and 9 Transceiver 32 and Obtaining Module 40.)
the parameters including at least: first minimum period (Pmin) and maximum period (Pmax) parameters for reporting first sensor data for a first sensor application of the plurality of sensor applications by the apparatus to a server; (Kazmi, Col. 5, Lines 21-40; the UE is enabled to adapt its activity under multi-level discontinuous activity configuration to, e.g., meet predefined requirements for a wide range of combinations of multi-level discontinuous activity configurations (e.g., very long enhanced Discontinuous Reception (eDRX) configurations and very short Discontinuous Reception (DRX) configurations; Col. 16, Lines 47-53; the new requirements for eDRX may apply when one or more conditions are met, e.g., any one or more of: 
threshold1<teDRX and/or teDRX<threshold2,
threshold3< teDRX /tDRX and/or teDRX /tDRX <threshold4, 
threshold5< TeDRX and/or TeDRX <threshold6,
 threshold7< TeDRX /TDRx and/or TeDRX /TDRx <threshold8)
and second Pmin and Pmax parameters, different than the first Pmin and Pmax  parameters, for reporting second sensor data for a second sensor application of the Kazmi, Col. 5, Lines 21-40; the method of operation of the UE comprises obtaining a configuration of the first level of a multi-level discontinuous activity. The first level of the multi-level discontinuous activity configuration is associated with a first discontinuous activity cycle that is longer than a second discontinuous activity cycle associated with the second level of the multi-level discontinuous activity. The method further comprises adapting at least one procedure related to the configuration of the first level of the multi-level discontinuous activity and/or at least one parameter in the configuration of the first level of the multi-level discontinuous activity. In this manner, the UE is enabled to adapt its activity under multi-level discontinuous activity configuration to, e.g., meet predefined requirements for a wide range of combinations of multi-level discontinuous activity configurations (e.g., very long enhanced Discontinuous Reception (eDRX) configurations and very short Discontinuous Reception (DRX) configurations;)
means for adjusting at least one of the first and second Pmin or Pmax parameters to synchronize the first and second Pmin and Pmax parameters; (Kazmi, Fig. 4 and Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration9; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX and eDRX cycle configuration in at least one scenario in the Multi-Level Col. 24, Lines 51-67; Adapting Module 42 operates to adapt at least one procedure related to eDRX configurations.)
means for sampling the sensor data comprising the first sensor data and the second sensor data from a plurality of sensors associated with at least the first the sensor application and the second sensor application; (Kazmi, Col. 6, Lines 20-24; the multi-level discontinuous activity comprises adapting a length of a measurement sample for the measurement and/or a measurement sampling rate for the measurement as a function of the first cycle length for the first level of the multi-level discontinuous activity. Col. 7, Lines 36-45; adapting the at least one procedure related to the configuration of the first level of the multi-level discontinuous activity comprises adapting an intra-frequency measurement procedure. In some embodiments, adapting the intra-frequency measurement procedure comprises adapting the intra-frequency measurement procedure such that a measurement requirement for the intra-frequency measurement procedure is equal to 1 times a second cycle length for the second level of the multi-level discontinuous activity configured for the UE for any cycle length in a predefined set of cycle lengths for the second level of the multi-level discontinuous activity; Col. 16, Lines 40-44; the procedure in the UE may comprise adapting the length of the measurement sample and/or the measurement sampling ) 
and means for coordinating the reporting and the sampling the sensor data with one or more reduced power state on periods of the apparatus. (Kazmi, Fig. 9 and Col. 24, Lines 51-67;  The adapting module 42 operates to adapt at least one procedure related to the eDRX configuration and/or at least one parameter in the eDRX configuration, e.g., to meet at least one predefined requirement associated with the one or more operations.)
Regarding claim 15, Kazmi wherein the one or more reduced power state on periods comprise at least one of: power savings mode (PSM) on periods or enhanced discontinuous reception (eDRX) on periods.  (Kazmi, Col. 5, Lines 21-40; the UE is enabled to adapt its activity under multi-level discontinuous activity configuration to, e.g., meet predefined requirements for a wide range of combinations of multi-level discontinuous activity configurations (e.g., very long enhanced Discontinuous Reception (eDRX) configurations and very short Discontinuous Reception (DRX) configurations; Col. 16, Lines 16-19; the method of operation of a UE (e.g., the UE 18) comprises: obtaining at least one enhanced Discontinuous Reception)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7, 9, 17, 19-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Lau et al (US Pub. 2019/0028966 A1)(hereinafter Lau)
Regarding claim 4, Kazmi does not disclose further comprising: obtaining information indicating a first set of sensors for which the UE is allowed to adjust the configuration of parameters and a second set of sensors for which the UE is not allowed to adjust the configuration of parameters. Lau, however, discloses the limitation. (Lau, ¶0017; Additionally, or alternatively, the global default eDRX timer values may be based on application types. For example, the ) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Kazmi with the known technique of identifying sensor for the UE is not allowed to adjust parameters in order to provide data for real-time and urgent applications as well as improve operational and communicative functions. (Lau, ¶0017)
Regarding claim 6, Kazmi discloses: including sensor data for the second set of sensors, for which the UE is not allowed to adjust the configuration of parameters, when reporting sensor data for the first set of sensors. (Kazmi, Col. 12, Lines 25-28; adapting the one or more parameters comprises configuring at least one of: teDRX, tDRX, TeDRX, and TDRx such that one or more conditions are satisfied. Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX and eDRX cycle configuration in at least one scenario in the Multi-Level Discontinuous Activity Configuration section above)
Regarding claim 7, Kazmi discloses wherein coordinating the bundled reporting and the sampling with the one or more reduced power state on periods of the UE Kazmi, Col. 6, Lines 20-24; the multi-level discontinuous activity comprises adapting a length of a measurement sample for the measurement and/or a measurement sampling rate for the measurement as a function of the first cycle length for the first level of the multi-level discontinuous activity. Col. 7, Lines 36-45; adapting the at least one procedure related to the configuration of the first level of the multi-level discontinuous activity comprises adapting an intra-frequency measurement procedure. In some embodiments, adapting the intra-frequency measurement procedure comprises adapting the intra-frequency measurement procedure such that a measurement requirement for the intra-frequency measurement procedure is equal to 1 times a second cycle length for the second level of the multi-level discontinuous activity configured for the UE for any cycle length in a predefined set of cycle lengths for the second level of the multi-level discontinuous activity; Col. 16, Lines 40-44; the procedure in the UE may comprise adapting the length of the measurement sample and/or the measurement sampling rate as a function of the eDRX cycle to ensure the UE meets one or more predefined requirements)
Regarding claim 9, Kazmi discloses a method for wireless communications by a network entity, (Kazmi, abstract, a method of operation of a User ; Col. 14, Lines 19-21; The UE herein can be any type of wireless device capable of communicating with a network node or another UE over radio signals.)
comprising: configuring a user equipment (UE) with parameters for reporting sensor data for a plurality of sensor applications, (Kazmi, Col. 5, Lines 21-40; the method of operation of the UE comprises obtaining a configuration of the first level of a multi-level discontinuous activity. The first level of the multi-level discontinuous activity configuration is associated with a first discontinuous activity cycle that is longer than a second discontinuous activity cycle associated with the second level of the multi-level discontinuous activity. The method further comprises adapting at least one procedure related to the configuration of the first level of the multi-level discontinuous activity and/or at least one parameter in the configuration of the first level of the multi-level discontinuous activity. In this manner, the UE is enabled to adapt its activity under multi-level discontinuous activity configuration to, e.g., meet predefined requirements for a wide range of combinations of multi-level discontinuous activity configurations (e.g., very long enhanced Discontinuous Reception (eDRX) configurations and very short Discontinuous Reception (DRX) configurations; Col. 6, Lines4-11; the at least one predefined requirement comprise at least one of: a physical layer measurement period, a measurement reporting Col. 16, Lines 16-19; the method of operation of a UE (e.g., the UE 18) comprises: obtaining at least one enhanced Discontinuous Reception)
the parameters including at least: first minimum period (Pmin) and maximum period (Pmax) parameters for reporting first sensor data for a first sensor application of the plurality of sensor applications by the UE to the network entity; (Kazmi, Col. 16, Lines 47-53; the new requirements for eDRX may apply when one or more conditions are met, e.g., any one or more of: 
threshold1<teDRX and/or teDRX<threshold2,
threshold3< teDRX /tDRX and/or teDRX /tDRX <threshold4, 
threshold5< TeDRX and/or TeDRX <threshold6,
 threshold7< TeDRX /TDRx and/or TeDRX /TDRx <threshold8)
and second Pmin and Pmax parameters, different than the first Pmin and Pmax parameters, (Kazmi, Col. 15, Lines 49-53; scenarios are assumed with at least one first and one second time interval, where the first time interval comprises longer discontinuous activity cycles (e.g., T.sub.eDRX), and the second time interval comprises shorter discontinuous activity cycles (e.g., T.sub.DRX),
for reporting second sensor data for a second sensor application of the plurality of sensor applications by the UE to the network entity; (Kazmi, Col. 16, Lines 47-53; the new requirements for eDRX may apply when one or more conditions are met, e.g., any one or more of: 
threshold1<teDRX and/or teDRX<threshold2,
eDRX /tDRX and/or teDRX /tDRX <threshold4, 
threshold5< TeDRX and/or TeDRX <threshold6,
 threshold7< TeDRX /TDRx and/or TeDRX /TDRx <threshold8)
identifying a first set of sensors for which the UE is allowed to adjust the parameters (Kazmi, Col. 6, Lines 20-24; the multi-level discontinuous activity comprises adapting a length of a measurement sample for the measurement and/or a measurement sampling rate for the measurement as a function of the first cycle length for the first level of the multi-level discontinuous activity. Col. 7, Lines 36-45; adapting the at least one procedure related to the configuration of the first level of the multi-level discontinuous activity comprises adapting an intra-frequency measurement procedure. In some embodiments, adapting the intra-frequency measurement procedure comprises adapting the intra-frequency measurement procedure such that a measurement requirement for the intra-frequency measurement procedure is equal to 1 times a second cycle length for the second level of the multi-level discontinuous activity configured for the UE for any cycle length in a predefined set of cycle lengths for the second level of the multi-level discontinuous activity; Col. 16, Lines 40-44; the procedure in the UE may comprise adapting the length of the measurement sample and/or the measurement sampling )
Kazmi does not disclose and a second set of sensors for which the UE is not allowed to adjust the parameters. Lau, in the same field of endeavor as Kazmi, however, disclose the limitation.  Lau discloses and a second set of sensors for which the UE is not allowed to adjust the parameters and providing information to the UE regarding the first and second sets of sensors. (Lau, ¶0017; Additionally, or alternatively, the global default eDRX timer values may be based on application types. For example, the global default eDRX timer values may include eDRX timer values corresponding to various types of applications (e.g., real-time, non-real -time, MTC application, non-MTC application, end user application, urgent (e.g., medical application), delay-tolerant, non-delay tolerant, etc.), or other types of nomenclatures directed to application types.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Kazmi with the known technique of identifying sensor for the UE is not allowed to adjust parameters in order to provide data for real-time and urgent applications as well as improve operational and communicative functions. (Lau, ¶0017)
Regarding claim 17, Kazmi discloses further comprising: means for obtaining information indicating a first set of sensors for which the apparatus is allowed to adjust the configured configuration of parameters and a second set of sensors (Kazmi, Figs. 8 and 9 Transceiver 32 and Obtaining Module 40.)
Lau, ¶0017; Additionally, or alternatively, the global default eDRX timer values may be based on application types. For example, the global default eDRX timer values may include eDRX timer values corresponding to various types of applications (e.g., real-time, non-real -time, MTC application, non-MTC application, end user application, urgent (e.g., medical application), delay-tolerant, non-delay tolerant, etc.), or other types of nomenclatures directed to application types.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Kazmi with the known technique of identifying sensor for the UE is not allowed to adjust parameters in order to provide data for real-time and urgent applications as well as improve operational and communicative functions. (Lau, ¶0017)
Regarding claim 19, Kazmi discloses further comprising: means for including sensor data for the second set of sensors, (Kazmi, Fig. 4 and Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration9; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX and eDRX cycle configuration in at least one scenario in the Multi-Level Discontinuous Activity Configuration section above; Col. 24, Lines 51-67; Adapting Module 42 operates to adapt at least one procedure related to eDRX configurations.)
Lau, ¶0017; Additionally, or alternatively, the global default eDRX timer values may be based on application types. For example, the global default eDRX timer values may include eDRX timer values corresponding to various types of applications (e.g., real-time, non-real -time, MTC application, non-MTC application, end user application, urgent (e.g., medical application), delay-tolerant, non-delay tolerant, etc.), or other types of nomenclatures directed to application types.)
Regarding claim 20, Kazmi wherein the means for coordinating the reporting and the sampling with the reduced power state on periods of the apparatus comprises: means for means for taking into consideration the first and second sets of when setting wake up times for the reduced power state on periods. (Kazmi, Fig. 4 and Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration9; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX and eDRX cycle configuration in at least one scenario in the Multi-Level Discontinuous Activity Configuration section above; Col. 24, Lines 51-67; Adapting Module 42 operates to adapt at least one procedure related to eDRX configurations.)
Regarding claim 21, Kazmi discloses wherein the means for coordinating the reporting and the sampling comprises means for controlling when a controller wakes up Kazmi, Col. 6, Lines 20-24; the multi-level discontinuous activity comprises adapting a length of a measurement sample for the measurement and/or a measurement sampling rate for the measurement as a function of the first cycle length for the first level of the multi-level discontinuous activity; Col. 16, Lines 40-44; the procedure in the UE may comprise adapting the length of the measurement sample and/or the measurement sampling rate as a function of the eDRX cycle to ensure the UE meets one or more predefined requirements)
Regarding claim 22, Kazmi an apparatus for wireless communications by a network entity, (Kazmi, Figs. 8 and 9 UE 18 with Transceiver 32 and Obtaining Module 40.)
comprising: means for configuring a user equipment (UE) with parameters for reporting sensor data for a plurality of sensor applications, (Fig. 9 and Col. 24, Lines 51-67;  The adapting module 42 operates to adapt at least one procedure related to the eDRX configuration and/or at least one parameter in the eDRX configuration, e.g., to meet at least one predefined requirement associated with the one or more operations.)
 the parameters including at least: first minimum period (Pmin) and maximum period (Pmax) parameters for reporting first sensor data for a first sensor application of the plurality of sensor applications by the UE to the network entity; (Kazmi, Col. 5, Lines the UE is enabled to adapt its activity under multi-level discontinuous activity configuration to, e.g., meet predefined requirements for a wide range of combinations of multi-level discontinuous activity configurations (e.g., very long enhanced Discontinuous Reception (eDRX) configurations and very short Discontinuous Reception (DRX) configurations; Col. 16, Lines 47-53; the new requirements for eDRX may apply when one or more conditions are met, e.g., any one or more of: 
threshold1<teDRX and/or teDRX<threshold2,
threshold3< teDRX /tDRX and/or teDRX /tDRX <threshold4, 
threshold5< TeDRX and/or TeDRX <threshold6,
 threshold7< TeDRX /TDRx and/or TeDRX /TDRx <threshold8)
and second Pmin and Pmax parameters, different than the first Pmin and Pmax parameters, for reporting second sensor data for a second sensor application of the plurality of sensor applications by the UE to the network entity; (Kazmi, Col. 5, Lines 21-40; the method of operation of the UE comprises obtaining a configuration of the first level of a multi-level discontinuous activity. The first level of the multi-level discontinuous activity configuration is associated with a first discontinuous activity cycle that is longer than a second discontinuous activity cycle associated with the second level of the multi-level discontinuous activity. The method further comprises adapting at least one procedure related to the configuration of the first level of the multi-level discontinuous activity and/or ;)
 means for identifying a first set of sensors for which the UE is allowed to adjust the parameters (Kazmi, Figs. 8 and 9 UE 18 with Transceiver 32 and Obtaining Module 40, Memory 30 and  Col. 6, Lines 20-24; the multi-level discontinuous activity comprises adapting a length of a measurement sample for the measurement and/or a measurement sampling rate for the measurement as a function of the first cycle length for the first level of the multi-level discontinuous activity. Col. 7, Lines 36-45; adapting the at least one procedure related to the configuration of the first level of the multi-level discontinuous activity comprises adapting an intra-frequency measurement procedure. In some embodiments, adapting the intra-frequency measurement procedure comprises adapting the intra-frequency measurement procedure such that a measurement requirement for the intra-frequency measurement procedure is equal to 1 times a second cycle length for the second level of the multi-level discontinuous activity configured for the UE for ; Col. 16, Lines 40-44; the procedure in the UE may comprise adapting the length of the measurement sample and/or the measurement sampling rate as a function of the eDRX cycle to ensure the UE meets one or more predefined requirements)
 Kazmi does not disclose and a second set of sensors for which the UE is not allowed to adjust the parameters. Lau, however, discloses the limitation.  Lau discloses and a second set of sensors for which the UE is not allowed to adjust the parameters and means for providing information to the UE regarding the first and second sets of sensors. (Lau, ¶0017; Additionally, or alternatively, the global default eDRX timer values may be based on application types. For example, the global default eDRX timer values may include eDRX timer values corresponding to various types of applications (e.g., real-time, non-real -time, MTC application, non-MTC application, end user application, urgent (e.g., medical application), delay-tolerant, non-delay tolerant, etc.), or other types of nomenclatures directed to application types.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Kazmi with the known technique of identifying sensor for the UE is not allowed to adjust parameters in order to provide data for real-time and urgent applications as well as improve operational and communicative functions. (Lau
Regarding claim 25, Kazmi discloses further comprising: means for receiving a report, from the UE, of the first sensor data for at least some of the first set of sensors. (Kazmi, Col. 14, Lines 19-21; The UE herein can be any type of wireless device capable of communicating with a network node or another UE over radio signals.)
Regarding claim 26, Kazmi discloses wherein: the report also includes the second sensor data for at least some of the second set of sensors. (Kazmi, Fig. 4 and Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration9; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX and eDRX cycle configuration in at least one scenario in the Multi-Level Discontinuous Activity Configuration section above; Col. 24, Lines 51-67; Adapting Module 42 operates to adapt at least one procedure related to eDRX configurations.)

Claims 5, 10, 12-13, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Parkvall et al. (US Pub. 2017/0331670 A1)(hereinafter Parkvall).
Regarding claim 5, Kazmi does not specifically disclose, wherein the information is obtained via a bootstrap server. Parkvall in the same field of endeavor however discloses the limitation. (Parkvall, Fig. 178 and ¶0561; The PDCCH also enables transmission of control information before CSI is available, e.g., as an initial bootstrap channel. ¶0584; A lean ;  ¶1579; the eNB schedules the data transmission by transmitting PDCCH to the UE including a DL assignment indicator (all UEs that expect to receive data on a specific resource has to what PDCCH to monitor).)  Consequently it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Kazmi with the known technique of information obtained from a bootstrap server, as taught by Parkvall, in order to enable the transmission of control information before determining whether communication channel has met a quality threshold requirement, channel state information (CSI). (Parkvall, ¶0561) 
Regarding clam 10, Kazmi does not specifically disclose, wherein the configuring is performed via a bootstrap server.  Parkvall in the same field of endeavor however discloses the limitation. (Parkvall, Fig. 178 and ¶0561; The PDCCH also enables transmission of control information before CSI is available, e.g., as an initial bootstrap channel. ¶0584; A lean and simple boot-strap channel denoted physical control channel (PDCCH) is used to initiate a packet exchange flow;  ¶1579; the eNB schedules the data transmission by transmitting PDCCH to the UE including a DL assignment indicator (all UEs that expect to receive data on a specific resource has to what PDCCH to monitor).)  Consequently it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Kazmi 
Regarding claim 12, Parkvall discloses the method of claim 11, further comprising: receiving a report, from the UE, of the firs sensor data for at least some of the first set of sensors. (Kazmi, Col. 6, Lines4-11; the at least one predefined requirement comprise at least one of: a physical layer measurement period, a measurement reporting delay, And Parkvall, ¶0418; As soon as the UE gets sync information, the UE can return to DRX. This is shown in FIG. 4, which illustrates estimated UE battery life for a UE in dormant state when the network is synchronized for different SSI period and DRX cycles; ¶0576; the network may also request the UE to send explicit and event triggered reports on the detection success of dPDCH transmissions. An example of this is shown in FIG. 19, which shows that when scheduled in the UL, the UE can report back; ¶0599; Both the presence of the reference signals as well as the measurement reports are controlled by the scheduler. ¶0705; as shown in FIG. 44, the serving node uses the PDCCH to schedule a transmission of reciprocal reference signals (RRS) from the mobile terminal
Regarding claim 13, Kazmi discloses wherein: the report also includes the second sensor data for at least some of the second set of sensors. (Kazmi, Col. 12 and Lines 35-37; adapting the one or more parameters comprises aligning DRX and eDRX cycle configuration9; Col. 22, Lines 54-63; The adaption may further comprise:… aligning DRX and eDRX cycle configuration in at least one scenario in the Multi-Level Discontinuous Activity Configuration section above)
Regarding claim 18, Kazmi does not disclose wherein the information is obtained via a bootstrap server. Parkvall however discloses the limitation. (Parkvall, Fig. 178 and ¶0561; The PDCCH also enables transmission of control information before CSI is available, e.g., as an initial bootstrap channel. ¶0584; A lean and simple boot-strap channel denoted physical control channel (PDCCH) is used to initiate a packet exchange flow;  ¶1579; the eNB schedules the data transmission by transmitting PDCCH to the UE including a DL assignment indicator (all UEs that expect to receive data on a specific resource has to what PDCCH to monitor)
Regarding claim 23, Kazmi does not disclose wherein the configuring is performed via a bootstrap server.  Parkvall however discloses the limitation. (Parkvall, Fig. 178 and ¶0561; The PDCCH also enables transmission of control information before CSI is available, e.g., as an initial bootstrap channel. ¶0584; A lean and simple boot-strap channel denoted physical control channel (PDCCH) is used to initiate a packet exchange flow;  ¶1579; the eNB schedules the data transmission by transmitting PDCCH to the UE including a DL assignment indicator (all UEs that expect to receive data on a specific resource has to what PDCCH to monitor).)  Consequently it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Kazmi with the known technique of information obtained from a bootstrap server, as taught by Parkvall, in order to enable the transmission of control information before determining whether communication channel has met a quality threshold requirement, channel state information (CSI). (Parkvall, ¶0561) 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Vajapeyam et al. (US Pub. 2016/0330791 A1)(hereinafter Vajapeyam)
Regarding claim 27, Kazmi does not specifically disclose sensor are external to the UE and therefore does not disclose wherein: the plurality of sensor applications are hosted on a modem of the UE, a microcontroller external to the UE, or both; and the plurality of sensors are external to the UE and coupled to the modem of the UE, the Vajapeyam, ¶0005; Wireless devices may include user equipments (UEs). Some examples of UEs may include cellular phones, smart phones, personal digital assistants (PDAs), wireless modems, handheld devices, tablets, laptop computers, netbooks, smartbooks, ultrabooks, gaming devices, navigation devices, virtual reality devices, wearable devices… Some UEs may be considered machine-type communication (MTC) UEs, which may include remote devices, such as sensors, meters, monitors, location tags, drones, trackers, robots, etc., that may communicate with a base station)Consequently, it would have been obvious for a person of ordinary skill in the art to implement Kazmi with sensors external to the UE, as taught by Vajapeyam, in order to allow the UE to communicate meter and remote device data to base station.( Vajapeyam, ¶0005)

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Amin et al. (US Pub. 2019/0159281 A1)(hereinafter Amin)
Regarding claim 28, Kazmi does not disclose, wherein the UE comprises a lightweight machine to machine (LWM2M) client and the network entity server comprises a LWM2M server. Amin, in the same field of endeavor, however, discloses the limitation. (Amin, ¶0017; the method may include obtaining discontinuous reception information and/or signalling discontinuous reception configuration by using a management control protocol such as Light Weight Machine to Machine ( ; ¶0067; In a some examples the wireless terminals support a common unified protocol interface such as LWM2M.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Kazmi with the known technique of employing an LWM2M server, in order to provide a protocol capble of delivering discontinuous configuration information to the device.  (Amin, ¶0017)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.